      Case 18-23942          Doc 47      Filed 08/16/19 Entered 08/16/19 14:14:46               Desc Main
                                            Document Page 1 of 1

                                      United States Bankruptcy Court
                                  Northern District of Illinois, Eastern Division
IN RE: Izabella Tabor                                     )            Chapter 13
                                                          )            Case No. 18 B 23942
        Debtor(s)                                         )            Judge Timothy A Barnes

                                  Notice of Motion/Certificate of Service
    Izabella Tabor                                                     Debtor Attorney: David M Siegel
    1821 S Cumberland                                                  via Clerk's ECF noticing procedures
    Park Ridge, IL 60068


                                                                       >   Dirksen Federal Building
On September 05, 2019 at 9:00AM, I will appear at the location         >   219 South Dearborn
listed to the right, and present this motion, a copy which is hereby   >   Courtroom 744
served upon you.                                                       >   Chicago, IL 60604

I certify under penalty of perjury that this office caused a copy of   /s/ MARILYN O. MARSHALL
this notice to be delivered to the persons named above by U.S.         MARILYN O. MARSHALL, TRUSTEE
mail or by the methods indicated on or before Saturday, August
17, 2019.
                                  Motion to Dismiss for Material Default
Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed pursuant to 11
U.S.C. §1307(c), and in support thereof respectfully states the following:

1. The Debtor filed for Chapter 13 relief on August 24, 2018.
2. The Debtor's plan was Confirmed on December 20, 2018.
3. The Debtor's confirmed plan requires the debtor to submit tax returns and refunds to the Trustee starting with
   tax year 2018. The Trustee received funds that might be a 2018 tax refund, but without the tax return, the
   Trustee cannot verify compliance.
4. The Debtor has failed to tender either the tax return or refund.
5. The failure to tender the tax return and refund constitutes a material default of the Debtor's confirmed plan .

 WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this Court deems
 just and proper.
Office of the Chapter 13 Trustee                                  /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
